Citation Nr: 1202756	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  04-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for degenerative arthritis, cervical spine, status post surgical fusion C4-C5, C5-C6 through April 7, 2009, (excluding the period from November 6, 2006, to December 31, 2006, for which a temporary total rating due to convalescence was assigned), an evaluation in excess of 20 from April 8, 2009, through October 18, 2010, and in excess of 40 percent since then.

2.  Entitlement to an initial evaluation greater than 10 percent for low back strain with arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, right shoulder.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, status post total knee arthroplasty, through April 10, 2005, and in excess of 30 percent thereafter, (excluding the period from April 11, 2005, to May 31, 2006, for which a temporary total rating due to convalescence was assigned).
5.  Entitlement to an initial compensable evaluation for status post varicose vein removal, saphenous veins of the right leg.

6.  Entitlement to an evaluation in excess of 50 percent for actinic keratoses of the scalp, temples and arms.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 decision by a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for: degenerative arthritis, cervical spine, status post surgical fusion C4-C5, C5-C6 (10 percent); low back strain with arthritis (10 percent); degenerative arthritis, right shoulder (10 percent); degenerative joint disease, left knee (10 percent); status post varicose vein removal, saphenous veins of the right leg (0 percent); and actinic keratoses of the scalp, temples, and arms (0 percent).

These matters were last before the Board in January 2009 at which time they were remanded for further development.  That development has been completed and the matters are now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).
Following the Board's remand and its directed development, the RO granted increased staged evaluations for the Veteran's degenerative arthritis, cervical spine, status post surgical fusion C4-C5, C5-C6 outlined on the cover page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Because the maximum benefit was not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  A total disability evaluation based on individual unemployability (TDIU) has been in effect since January 1, 2004.

in an April 2011 rating decision, the RO granted service connection for radicular symptoms of the upper and lower extremities, each with a 10 percent evaluation.  The Veteran disagreed with the assigned evaluations.  See May 2011 statement from Veteran.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.




The issue of entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, right shoulder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's cervical spine disability manifested by moderate limitation of motion, but not severe limitation of motion, intervertebral disc syndrome with recurring attacks, or incapacitating episodes.

2.  Throughout the applicable period, the Veteran's cervical spine disability has manifested by mild incomplete paralysis of the right and left median nerves that his wholly sensory in nature.

3.  From September 26, 2003, the Veteran's cervical spine disability did not manifest by, forward flexion of the cervical spine to 15 degrees or less, ankylosis,  or incapacitating episodes.

4.  Prior to September 26, 2003, the Veteran's lumbar spine disability did not manifest by moderate or severe limitation of motion, intervertebral disc syndrome with recurring attacks, neuropathy or other neurological findings, or incapacitating episodes.

5.  From September 26, 2003, the Veteran's lumbar spine disability did not manifest by forward flexion of the lumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, incapacitating episodes or other neurological manifestations, with the exception of radiculopathy of the lower extremities, which are evaluated in a separate rating decision.

6.  Radiculopathy of the lower extremities was not demonstrated by competent and probative evidence until April 8, 2009.

7.  In an August 2011 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, status post total knee arthroplasty, through April 10, 2005, and in excess of 30 percent thereafter, (excluding the period from April 11, 2005, to May 31, 2006, for which a temporary total rating due to convalescence was assigned).

8.  In an August 2011 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an initial compensable evaluation for status post varicose vein removal, saphenous veins of the right leg.

9.  In an August 2011 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an evaluation in excess of 50 percent for actinic keratoses of the scalp, temples and arms.

CONCLUSIONS OF LAW

1.  Through October 18, 2010, an initial evaluation of 20 percent for degenerative arthritis, cervical spine, status post surgical fusion C4-C5, C5-C6 is warranted, but an evaluation in excess of 40 percent from October 19, 2010, and on is not substantiated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a Diagnostic Code 5290 (effective prior to September 26, 2003), Diagnostic Code 5293, effective prior to September 23, 2002), Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Codes 5235-5243 (effective from September 26, 2003).

2.  The criteria for a separate evaluation of 10 percent, but no greater, for neurological impairment of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for a separate evaluation of 10 percent, but no greater, for neurological impairment of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent low back strain with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a Diagnostic Code 5292 (effective prior to September 26, 2003), Diagnostic Code 5293, effective prior to September 23, 2002), Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Codes 5235-5243 (effective from September 26, 2003).

5.  With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, status post total knee arthroplasty, through April 10, 2005, and in excess of 30 percent thereafter, (excluding the period from April 11, 2005, to May 31, 2006, for which a temporary total rating due to convalescence was assigned), the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  With respect to the issue of entitlement to an initial compensable evaluation for status post varicose vein removal, saphenous veins of the right leg, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  With respect to the issue of entitlement to an evaluation in excess of 50 percent for actinic keratoses of the scalp, temples and arm, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records, Social Security Administration (SSA) records, VA records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disabilities, as well as their impact on employment.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, history and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

While the Veteran's appeal was pending, VA revised regulations for evaluating disabilities of the spine.  The Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the law "precludes an effective date earlier than the effective date of the liberalizing ... regulation," but the Board shall continue to adjudicate whether a claimant would "receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  Accordingly, the Veteran's claims will be adjudicated under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).

Under the rating criteria in effect prior to September 25, 2003, spine, limitation of motion of, cervical was rated as follows:

Severe ........................................................................................... 30

Moderate    .................................................................................... 20

Slight    ......................................................................................... 10

38 C.F.R. § 4.71a Diagnostic Code 5290 (2002).

Ankylosis of the cervical spine was rated as follows:

	Unfavorable...................................................      40

      Favorable.....................................................      30

38 C.F.R. § 4.71a Diagnostic Code 5287 (2002).

Under the rating criteria in effect prior to September 25, 2003, spine, limitation of motion of, lumbar was rated as follows:

Severe ........................................................................................... 40

Moderate .................................................................................... 20

Slight ......................................................................................... 10

38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As an equitable point of reference, the Board notes that for VA rating purposes normal range of motion of the cervical spine is flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees in each direction, and rotation to 80 degrees in each direction.  Normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees in each direction and rotation to 30 degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V.
Under the rating criteria in effect prior to September 25, 2003, lumbosacral strain was rated as follows:

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion 
..................................................................................................................... 40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position  ..................................................... 20 

With characteristic pain on motion ............................................................. 10

With slight subjective symptoms only .......................................................... 0

38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).

Under the rating criteria in effect from September 23, 2002 through September 25, 2003, IVDS was rated as follows:

Evaluate IVDS (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months .................................................. 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............ 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months .......... 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............ 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.
38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

Following September 25, 2003, either the General Rating Formula for Diseases and Injuries of the Spine, or the Formula for Rating IVDS Based on Incapacitating Episodes, would apply.

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes): With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine  ................................... 100

Unfavorable ankylosis of the entire thoracolumbar spine ............. 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine .................................. 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ............................ 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ......................................................................................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).
Cervical Spine

In April 2003 the Veteran filed his claims for service connection.  In September 2003 he was afforded a VA examination.  A history of cervical fusion at C4-C5 and C5-6 was noted.  On examination, the neck was able to flex 45 degrees and extend to zero degrees.  Right turn was to 70 degrees.  Left turn was to 70 degrees.  X-rays showed cervical spine fusion of C4-C5 and C5-6 with moderate degenerative joint disease at the C6-C7 disc space.  His gait and strength were normal at this time.  
The examiner assessed degenerative arthritis of the cervical spine, post-cord decompression and cervical fusion of C4-C5 and C5-C6.  Also assessed was now current fleeting left radicular symptoms and decreased range of motion.  

Of record is a May 2004 VA orthopedic record.  At this time, the Veteran presented with multiple joint complaints.  With respect to the cervical spine, it was noted that motion was limited in all directions. 

In regards to history, the examiner noted that in 1994 the Veteran began noticing tingling of the arms, especially the left and that a rather prolonged episode of numbness and pain led to surgery with fusion of the C4-C5 and C5-C6 vertebrae, along with anterior cord decompression.  The Veteran related that following this surgery his numbness and pain improved dramatically.  However, over the past 2 years he had noticed a shooting pain from the left side of his neck to the left elbow that lasted seconds.  In 1998 the Veteran underwent MRI and EMG testing for bilateral hand numbness and was apparently found to have residuals of his old C5-C6 radiculopathy, but no acute changes.  The examiner assessed degenerative arthritis of the cervical spine, post-cord decompression and cervical fusion of C4-C5, C5-C6 and "[n]ow current fleeting left radicular symptoms related to his prior radiculopathy and decreased range of motion."  

In a September 2004 letter the Veteran offered some reasons for disagreeing with the 10 percent disability evaluation then assigned for his cervical spine disability.  He particularly complained of constant pain in his neck, particularly when his neck was jarred in some fashion.  He complained of tingling pain and numbness in both arms and of his "upper spine being compressed all at the same time."  He noted that his condition greatly limited his ability to work and his ability to engage in recreational sports and ride a motorcycle.  

In late June 2005 the Veteran was afforded a VA examination to address the severity of his cervical spine disability.  At this time, he complained of a constant dull throbbing pain in the neck with arm elevation above the shoulder.  He was hardly able to rotate his neck and turned his body instead.  This made driving difficult.  Nothing was noted as alleviating the pain and the Veteran had learned to avoid aggravating activities.  

Examination showed a rather stiff neck posture.  Flexion was to 45 degrees, with pain.  Extension was to 20 degrees.  Lateral rotation was to 30 degrees on the left and 50 degrees on the right.  Lateral flexion was to 10 degrees on the left and to 15 degrees on the right.  Besides flexion, no pain was exhibited on motion, but it was noted that the Veteran moved slowly and declined to do repetitive motion as he claimed the maneuver would aggravate his pain.  The Veteran reported no associated weakness or fatigability as long as he moved his neck, very, very slowly.  Sensory motor function of both upper extremities was intact.  

In November 2006 the Veteran underwent a cervical fusion of C3-C7.  Based on this surgery and convalescence he was assigned a temporary 100 percent evaluation through December 31, 2006.

A December 21, 2006, VA neurosurgery outpatient follow-up note documents that the Veteran was then 6 weeks status-post C3-7 posterior cervical fusion.  The Veteran reported that at this time he was doing very well.  He was then taking a minimal amount of pain medication.  Motor strength was 5/5 and he had a well-healed cervical incision.  The Veteran was advised to continue weaning himself off of using the cervical collar and referred to physical therapy to begin neck strengthening exercises.  

Of record is a February 2007 VA physical therapy consultation record noting that the Veteran was then 3 months status-post fusion of C3-C7.  At this time the Veteran reported that he felt well and wanted to increase his activity level.  He complained of pain at a level of 2/10.  He had been doing home exercises and using a Bowflex to this point.  At this time, he demonstrated good posture with a very mild forward head.  He had 50 percent rotation on the right and left and minimal flexion and extension, as expected.  

On March 16, 2007, the Veteran was seen for a follow up pertaining to his posterior cervical decompression and fusion performed in November 2006.  At this time, he reported that he had been doing "pretty well."  He noted that he did suffer a fall and had a little tingling from his ear to his jaw.  He also reported that in between his shoulder blades he would have severe pain around 3 to 4 in the afternoon.  He went to physical therapy only 1 time and had been trying to maintain activity at home, and was using a Bowflex machine to exercise.  He also continued to take Oxycodone for pain, but this was also due to other multiple joint problems.  

Examination showed that the Veteran's speech was clear and fluent and comprehension was intact.  Motor strength was 5/5 in the bilateral deltoids, biceps, triceps and grasps.  Sensation and reflexes were normal.  His surgical incision was well-healed.  The examiner felt that the Veteran' physical therapy was not adequate in rehabilitating his cervical musculature; however, the Veteran did not desire to attend physical therapy and rather preferred to continue his home exercise.  

On May 30, 2008, the Veteran was afforded another VA examination regarding his neck.  At this time, the Veteran complained of neck pain at a level of 3/10, with grinding in the neck and radiation of pain.  The most precipitating factor was jarring movements or bending too quickly.  The alleviating factor was rest and he took prescription medications for pain.  Flare-ups were noted and were precipitated by a jarring movement.  On flare-ups the Veteran described his pain as 7/10 in severity and that these instances could last up to 24 hours.  He did not use a neck brace.  
On examination, flexion was limited to 16 degrees, but on repetition times 3 increased to 18 degrees.  Extension was to 18 degrees.  Left and right lateral flexion were each to 10 degrees.  In regard to the end ranges of motion, the Veteran related that "it just stops," but denied any significant pain at the endpoints.  Left lateral rotation was to 28 degrees with a mild complaint of pain at the endpoint.  Right lateral rotation was to 38 degrees, with a mild complaint of pain at the end point.  The Veteran denied any significant change in his neck pain, and described it as 3/10 in severity.  Without any further objective evidence, the examiner could not determine any additional functional loss.  C-spine strain with degenerative disc disease and degenerative joint disease status-post fusion times 2 with significant limited range of motion and chronic pain was assessed.  

On April 8, 2009, the Veteran was once again afforded a VA examination.  At this time, he complained of decreased motion in his heck, as well as occasional shooting numbness down his arms.  He also complained of seeing stars when he had to turn his neck.  He complained of pain in the neck with activity and long car rides.  He also complained of waking up with pain on occasion.  He rated his pain at 4-5/10 with daily activities.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation or erectile dysfunction.  He complained of flare-ups, described as severe, which occurred weekly and lasted 1 to 2 days.  He related that these incidents were precipitated by driving or anything that involved turning the neck.  He had had no incapacitating episodes.  

Examination of the cervical spine showed normal posture and head position.  There was symmetry in appearance.  The Veteran's gait was normal.  There was no gibbus, kyphosis, list, flattening, lordosis, scoliosis or reverse lordosis.  Part of the cervical spine was ankylosed in the neutral position.  Examination of the muscles of the cervical sacrospinalis showed no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  Motor examination was normal, as were sensory examination and reflexes, in the upper extremities.  Flexion was from zero to 20 degrees.  Extension was absent.  Left and right lateral flexion were each to 5 degrees.  Left and right lateral rotation were to 15 degrees.  All measurements were taken with consideration of pain on active motion.  There were no additional limitations after 3 repetitions of each range of motion.  

The examiner assessed c-spine degenerative disc disease and degenerative joint disease status-post fusion times two.  The Veteran was not then employed and had been retired since 2002 due to age or duration of work.  The examiner found that the condition caused moderate effects on the Veteran's ability to do chores, go shopping, exercise, participate in sports, engage in recreation and travel.  Mild effects were found with respect to bathing, dressing, toileting and grooming.  The condition caused no interference with feeding.  

On October 19, 2010, the Veteran was afforded another VA examination.  At this time, the Veteran complained of pain in the neck, as well as flare-ups, which he described as severe and occurring weekly with a greater than 1 month duration.  These flare-ups were precipitated by movement, standing and not supporting the head.  There was no history of bladder or bowel dysfunction, or erectile dysfunction.  Also noted was a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  The Veteran described that he had pain in the base of the skull to the shoulders, in the shape of a diamond, down the spine to the shoulder blades.  There had been no incapacitating episodes.  The Veteran then used no devices or aids.  He was able to walk about 1/4 of a mile.  

Inspection of the spine showed a normal posture and head position.  There was symmetry in appearance.  There was no abnormal spinal curvature.  The entire cervical spine was ankylosed in the neutral position.  Nevertheless, active flexion was to 42 degrees.  Active extension was to 45 degrees.  Left and right lateral flexion were to 25 degrees.  Left and right lateral rotation were each to 35 degrees.  There was objective evidence of pain on active motion and there was objective evidence of pain following repetitive motion.  However, there was no additional limitation of motion after 3 repetitions.  

Of record is a February 2011 VA neurological examination report.  At this time the Veteran complained of off and on numbness, dyestheisas and pain in the bilateral upper extremities.  Reflex examination was normal as was detailed motor examination.  Muscle tone was normal and without atrophy.  There was no gait imbalance or tremor.  There was no evidence of fasciculation.  The function of any joint was not impaired by the nerve disorder.  Sensory examination noted that the left and upper right median nerves were involved.  A history of carpal tunnel with release was noted.  The examiner assessed intermittent cervical radiculopathy of the bilateral upper extremities by subjective complaints only.  Nerve conduction studies of the upper extremities, conducted in December 2010, were normal.  
As discussed in detail above, during the pendency of this appeal, VA twice amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  The first amendment, which pertained to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003. 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court ("Supreme Court") and the Federal Circuit.  According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with the Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.

However, neither of the above cases nor the General Counsel Opinion prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.

Under the rating criteria in effect prior to September 25, 2003, the Board finds that an evaluation of 20 percent, but no greater, is warranted.  VA examination dated in April 2003 showed that the Veteran had 45 degrees of flexion, no extension, and that right and left rotation were each to 70 degrees.  In this regard, it is noted that in extension, the normal range of motion of the cervical spine is to 45 degrees.  Given that extension was absent and in light of the Veteran's history of cervical fusion, the Board finds that this equates with a finding of moderate limitation of motion of the spine.  Absent any further limitation of motion the Board cannot characterize any such limitations as severe.  38 C.F.R. § 4.6.  Accordingly, an initial evaluation of 20 percent is established.  Fenderson, supra.  

In this regard, the Board acknowledges that subsequent range of motion metrics demonstrate limitation of flexion to 16 degrees, bilateral lateral flexion to 10 degrees, extension to 18 degrees and bilateral flexion to 10 degrees in May 2008, as well as absence of extension, bilateral flexion to 5 degrees and bilateral rotation to 15 degrees in April 2009.  However, prior and subsequent goniometrics show greater ranges of motion.  Indeed, as recently as October 2010 the cervical spine exhibited 42 degrees flexion, 45 degrees extension, 25 degrees of bilateral flexion and bilateral rotation to 35 degrees.  Accordingly, the Board does not find that characterization of the Veteran's cervical spine limitation of motion as severe is warranted and an evaluation in excess of 20 percent is not established.  Id.; 38 C.F.R. § 4.71a Diagnostic Code 5290 (2002).  

Likewise, the Board also notes the subsequent impression of ankylosis of the cervical spine related to the Veteran's history of fusion.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Clearly, the Veteran's cervical spine disability has not manifested to the point of immobilization, despite the ankylosis assessed as a residual of his cervical fusion, as shown by the fact the Veteran has retained a fair degree of motion in his cervical spine.  Accordingly, an evaluation in excess of 20 percent for either favorable or unfavorable ankylosis is not warranted.  38 C.F.R. § 4.71a Diagnostic Code 5287 (2002).  

With respect to the criteria in effect from September 23, 2002 through September 25, 2003, pertaining to IVDS an evaluation in excess of 20 percent cannot be established.  In this regard, the Board notes that there is no indication that the Veteran has ever suffered an incapacitating episode, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Under the regulations in effect from September 26, 2003, an evaluation in excess of 20 percent cannot be established, prior to October 19, 2010.  In order to establish such an evaluation, the evidence must establish that flexion of the cervical spine is limited to 15 degrees or less or that there is either favorable or unfavorable ankylosis.  With respect to the general rating formula, the Board acknowledges that the evidence indicates that following his November 2006 fusion, the Veteran indeed experienced limitation of flexion.  However, at most flexion was limited to 16 degrees on one isolated occasion and flexion has been to 42 degrees as recently as October 2010.  Accordingly, prior to October 19, 2010, the Board does not find that an evaluation in excess of 20 percent is warranted.  Fenderson, supra.  

In terms of ankylosis, the Board notes that in order to substantiate an evaluation of 40 percent, the evidence must demonstrate unfavorable ankylosis of the entire cervical spine.  The Board notes that VA examination in April 2009 noted that part of the cervical spine was ankylosed in the neutral position, but that in October 2010 the entire cervical spine was found to be ankylosed in the neutral position.  To the extent that ankylosis was thus assessed, it was not until October 19, 2010, that such an assessment was made. Moreover, the Veteran's cervical spine, while limited in range of motion, has never been immobilized.  Lewis, supra.  Accordingly, the Board does not find that, prior to October 18, 2010, that an evaluation of 40 percent is warranted.  

From October 18, 2010, and on and with respect to evaluations of 50 or 100 percent under the general rating formula, there is no evidence of ankylosis of the entire thoracolumbar spine or of the entire spine; thus, an evaluation in excess of 40 percent cannot be established.  Likewise, under the criteria pertaining to incapacitating episodes, there is no clinical evidence that the Veteran has ever suffered an incapacitating episode, as defined by regulation.  Accordingly, under these criteria, an evaluation in excess of 40 percent cannot be established for the Veteran's cervical spine disability from October 18, 2010, and on.  Fenderson, supra.  
However, the Board also notes that 38 C.F.R. § 4.25 could yield a higher evaluation for separate neurological manifestations.  In this regard, the Board notes that the Veteran has consistently complained of fleeting left radicular symptoms and it appears that neurological manifestations were clinically assessed as residuals of his prior cervical fusion as early as 2003.  The Veteran is certainly competent to report such symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this regard, and by way of background, the Board notes that in an April 2011 rating decision, the RO granted separate 10 percent evaluations for radicular symptoms each upper extremity.  The RO assigned these evaluations for mild incomplete paralysis of the ulnar nerve, effective April 8, 2009, the date of the aforementioned VA examination.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Nevertheless, the Board finds that the Veteran is entitled to separate initial evaluations for radicular symptoms of each upper extremity.  

Paralysis of the ulnar nerve is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8516.  A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve in either the major or minor upper extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the major upper extremity, while a 20 percent rating is warranted for the minor extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the major extremity and a 30 percent evaluation is warranted for the minor extremity.  A 60 percent rating is warranted for complete paralysis of the ulnar nerve in the major upper extremity, while a 50 percent rating is warranted for the minor upper extremity.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8516.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as the symptomatology and anatomy centers on the median nerve, which has been identified as that involved in the present case.  Accordingly, Diagnostic Code 8515, dealing with the median nerve, is more appropriately applied.  Id.  Notably, this diagnostic code provides for an identical 10 percent evaluation for mild incomplete paralysis and could provide for a higher maximum schedular evaluation.  

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at Diseases of the Peripheral Nerves in 38 C.F.R. § 4.124a.

In this regard, the Board finds that a minimum 10 percent evaluation is warranted for each upper extremity.  At worst the Veteran's radicular symptoms of each upper extremity can be characterized as sensory, throughout the entire applicable period.  The Veteran has complained of fleeting radicular symptoms and as early as 2003 radicular symptoms were assessed.  However, none of the evidence, clinical or lay, demonstrates that such symptoms were more extensive than sensory deficit.  Indeed, recent VA examination identified only fleeting radiculopathy by history.  Accordingly, separate 10 percent, but no greater, initial evaluations are warranted for radicular symptoms of each upper extremity.  Fenderson, supra.  

The Board acknowledges that it is not absolutely clear that all of these symptoms are residuals of the Veteran's cervical spine disability.  However, when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, i.e. carpal tunnel syndrome, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In reaching this decision, the Board has not addressed whether evaluations in excess of 10 percent for each upper extremity would be warranted from April 8, 2009, as that issue is the subject of a separate rating decision not yet certified to the Board.  

Lumbar Spine

Of record is a March 2002 radiology record from Marquette General Hospital.  This record documents an impression of a slightly exaggerated lordotic curvature to the spine at the lumbosacral junction, associated with facet sclerosis, most likely due to facet artrhopathy.  Disc spacing was well maintained.  The record summarizes an impression of exaggerated lordotic curvature with facet artrhopathy.  

A March 2002 private medical record documents a related complaint of back pain.  At this time, the Veteran's biggest complaint was a lack of flexibility.  He reported a burning sensation and soreness in the low back.  At this time, his gait was normal and he was up and down from the chair without difficulty.  He was able to stand on his heels and toes.  Flexion was full, but extension was "fairly limited."  Side bending was unremarkable.  

A May 2002 private treatment record documents a complaint of chronic low back pain.  The Veteran had no spasms, sharp pain or leg pains.  Gait was normal.  The Veteran was able to get up and down from a chair and table without difficulty.  Forward flexion was "pretty good" and extension was near normal.  There was no spasm and leg length was symmetrical.  Back pain, degenerative arthritis and facet hypertrophy were assessed.  No bowel or bladder dysfunction was noted.  

Shortly after he filed his claim, the Veteran was afforded a VA examination in September 2003.  At the time of the examination, he complained of intermittent low back pain for which he had been seen in the service.  At the time of the examination he was able to flex to 90 degrees, but there was some significant discomfort on return.  There was no significant tenderness to palpation.  Side bends and side rotations were normal.  X-rays of the lumbar spine were unremarkable.  Intermittent low back strain with onset during active military service was assessed. 

In January 2004 the Veteran established care through VA.  A February 12, 2004, VA physical therapy record documents a complaint of low back pain for years, which was much worse over the past 6 months.  Pain was noted throughout the lumbar spine, but not into the buttocks or legs.  Flexion was reduced by 50 percent, as was extension.  Posture was characterized as flattened lordosis.  Flexion increased pain and extension reduced it.  

In an August 2004 letter a VA physician commented on the Veteran's low back pain.  The physician described that the Veteran had low back pain with disc disease on multiple levels, that limited his ability to stand or sit for long periods, as well as twist, turn and lift.  

In a September 2004 statement the Veteran asserted that his low back evaluation should be higher than 10 percent.  In this regard he noted that his low back was in constant pain and that he also had pain that had spread to his hips.  He noted that he took medication daily and did physical therapy to relieve the pain.  He complained of pain with bending over and doing household chores.  He also complained of pain when shoveling snow and climbing stairs.  He noted that he had recently been laid off due to his inability to do sustained lifting and bending.

A May 2004 VA orthopedic record documents that the Veteran was then seen for a number of joint problems.  At this time the Veteran appeared in good health and no acute stress.  The lumbar spine had mild limitation of motion in all directions.  Neurological examination was normal.  Probable degenerative arthritis of the lumbar spine was assessed.  

In June 2005 the Veteran received a VA examination.  At this time the Veteran complained of back pain that had worsened over the years.  At this time, the Veteran was alert and oriented, and in no apparent distress.  He was ambulatory with a cane and had an antalgic gait.  Lumbar examination showed no point tenderness to the lumbar spine.  Flexion was to 70 degrees with associated pain and extension was to 15 degrees, likewise with associated pain.  Bilateral rotation was to 45 degrees with minimal pain.  Left lateral flexion was to 30 degrees and right lateral flexion was to 40 degrees, associated with pain.  Intervertebral disc space disease of the lumbar spine with degenerative disease without neurological complication was assessed.  

On April 8, 2009, the Veteran was afforded another VA examination.  Review of systems revealed no bowel or bladder dysfunction.  At this time, the Veteran complained of moderate to severe throbbing pain in the middle of the low back on a daily basis with occasional radiation into the right leg.  He also complained of flare-ups with lifting and bending and cold weather.  He had had no incapacitating episodes and walked with a cane when having increased pain.  He also reported that he wore a back brace when he tried to do chores and had increased pain.  

Examination showed a normal posture and head position.  There was symmetry in appearance and the Veteran's gait was normal.  There was no abnormal spinal curvature or any objective abnormalities of the thoracic sacrospinalis.  There was not muscle spasm, localized tenderness or guarding severe enough to be responsible for an abnormal gait or spinal contour.  Motor and sensory examination were normal, as were reflexes.  Flexion of the lumbar spine was from zero to 75 degrees.  Extension was from zero to 15 degrees.  Left lateral flexion was from zero to 20 degrees.  Right lateral flexion was from zero to 20 degrees.  Left lateral rotation was from zero to 15 degrees.  Right lateral rotation was from zero to 15 degrees.  There was objective evidence of pain on active range of motion, as well as with repetitive motion.  However, there were no additional limitations after 3 repetitions.  The examiner found that the condition caused moderate effects on the Veteran's ability to do chores, go shopping, exercise, participate in sports, engage in recreation and travel.  Mild effects were found with respect to bathing, dressing, toileting and grooming.  The condition caused no interference with feeding.  Motor examination was normal, but each foot exhibited decreased sensation to monofilament.  

In October 2010 the Veteran received another VA examination.  A review of systems revealed no bowel or bladder dysfunction.  At this time, the Veteran complained of lumbar spine pain that went down "to [the] legs" and pain occurring after sitting in a particular position.  He characterized his pain as severe and noted that it occurred on a daily basis for hours at a time.  He had had no incapacitating episodes and was not then using any devices or aids.  He was able to walk 1/4 mile.  

Inspection of the spine showed a normal posture, head position and symmetry in appearance.  There was no abnormal spinal curvature or ankylosis of the thoracolumbar spine.  There were no objective abnormalities of the thoracolumbar sacrospinalis.  There was not muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or spinal contour.  Flexion was from zero to 80 degrees.  Extension was from zero to 30 degrees.  Left and right lateral flexion were each to 30 degrees.  Left and right lateral rotation were each to 30 degrees, as well.  There was objective evidence of pain on active range of motion, as well as with repetitive motion.  There were no additional limitations following repetitive use.  Neurological examination noted impaired bilateral knee jerks and an impaired left ankle jerk, as well as decreased vibration sense on the feet and decreased light touch to the toes of the left feet.  

Of record is a February 2011 VA neurological examination report.  At this time the Veteran complained of off and on numbness, dyestheisas and pain in the bilateral lower extremities.  Reflex examination was normal as was detailed motor examination.  Muscle tone was normal and without atrophy.  There was no gait imbalance or tremor.  There was no evidence of fasciculation.  The function of any joint was not impaired by the nerve disorder.  Sensory examination noted that the left and right plantar nerves were involved.  The examiner assessed intermittent lumbosacral radiculopathy of the bilateral upper extremities by subjective complaints only.  

As discussed in detail above, during the pendency of this appeal, VA twice amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  The first amendment, which pertained to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002. 67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003. 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court ("Supreme Court") and the Federal Circuit.  According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with the Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.

However, neither of the above cases nor the General Counsel Opinion prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.

Under the rating criteria in effect prior to September 25, 2003, the Board does not find that an evaluation in excess of 10 percent is warranted.  In this regard, the Board notes that a review of the record notes extension "fairly limited" in March 2002 and flexion and extension reduced by 50 percent in January 2004.  However, a review of the record discloses goniometrics showing flexion to 75 degrees or greater, as well as extension to 15 degrees or greater, on several other occasions.  Moreover, as recently as October 2010 the Veteran's range of motion in the thoracolumbar spine was largely normal, but for 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate V.  Under these circumstances, and as the lumbar spine has exhibited a fair degree of range of motion, the Board does not find that an evaluation in excess of 10 percent is warranted for either moderate or severe limitation of motion.  

Likewise, the evidence does not demonstrate muscle spasm on extreme forward bending, loss of lateral spine motion or listing of the whole spine to the opposite side, positive Goldwaite's sign, marked limitation of forward bending, loss of lateral motion with osteoarthritis changes or narrowing or irregularity of joint space, or some of these with abnormal mobility on forced motion.  In this regard, the board notes that X-rays taken in March 2002 demonstrated well-maintained disc spacing.  No evidence has demonstrated marked limitation of forward bending, as outlined above.  Lateral motion has not been lost as shown by repeated ability to perform lateral flexion.  Moreover, there is no clinical evidence that the Veteran suffered an incapacitating episode, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, an evaluation in excess of 10 percent under the old criteria is not warranted.  Fenderson, supra.  

Under the new criteria, in order to substantiate an evaluation of 20 percent, the evidence must show that flexion of the thoracolumbar spine is limited to 60 degrees or less, that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or that there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A review of the evidence pertinent to these criteria shows flexion limited by 50 percent, at most, to 45 degrees and that the combined range of motion was 160 degrees at worst.  .  However, a review of the record discloses goniometrics showing flexion to 75 degrees or greater, as well as extension to 15 degrees or greater, on several other occasions.  Moreover, as recently as October 2010 the Veteran's range of motion in the thoracolumbar spine was largely normal, but for 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate V.  Thus, the Board does not find that limitation of motion of the lumbar spine has approximated 60 degrees of flexion or less.  Furthermore, repeated VA examination ruled out muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, a 20 percent evaluation is not warranted.  Fenderson, supra.  

Likewise, the Board does not find that evaluations of 30, 40, 50, or 100 percent are proper.  Obviously, the criteria pertaining to a 30 percent are inapplicable as they pertain to the cervical spine.  With respect to evaluations of 40, 50 or 100 percent under the general rating formula, there is no evidence of ankylosis of any part of the lumbar spine and flexion has always been greater than 30 degrees; thus, an evaluation in excess of 10 percent cannot be established.  Likewise, under the criteria pertaining to incapacitating episodes, there is no indication that the Veteran has ever suffered an incapacitating episode, as defined by regulation.  Accordingly, under these criteria, an evaluation in excess of 10 percent cannot be established.  Fenderson, supra.

The Board also notes that 38 C.F.R. § 4.25 could yield a higher evaluation for separate neurological manifestations.  In this regard, and by way of background, the Board notes that in an April 2011 rating decision, the RO granted separate 10 percent evaluations for radicular symptoms each lower extremity.  The RO assigned these evaluations for mild incomplete paralysis of the sciatic nerve, effective April 8, 2009, the date of the aforementioned VA examination.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

However, a specific diagnostic code is not available for neuritis, neuralgia, or paralysis of the plantar nerves under Diagnostic Codes 8510 - 8730 for disease of the peripheral nerves. See 38 C.F.R. §4.124a Diagnostic Codes 8510 - 8730 (2011).  The Board notes that rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20 (2011).  In this case, the Board finds that any plantar nerve injury is most appropriately rated as analogous to impairment of the sciatic nerve, the code under which the Veteran has already been rated, which notably contemplates incomplete paralysis of the foot.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  Id.

Clearly, complete paralysis has not been demonstrated in either lower extremity.  Indeed, a review of the record demonstrates that the impairment in each lower extremity is wholly sensory.  Recent VA examinations noted only such complaints and only sensory deficit was noted, along with subjective complaints of intermittent radiculopathy.  It is notable to the Board that upon VA examination in June 2005 no associated neurologic deficit was specifically assessed.  Thus, as no clinical or lay evidence regarding the lower extremities is documented in the record until April 8, 2009, the Board finds that prior to this date a 10 percent evaluation is not warranted for radiculopathy of each lower extremity.  Fenderson, supra.  

In reaching this decision, the Board has not addressed whether evaluations in excess of 10 percent for each lower extremity would be warranted from April 8, 2009, as that issue is the subject of a separate rating decision not yet certified to the Board.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for his disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his bilateral knee disabilities.  The Board notes that the Veteran has complained of difficulty working because of his disabilities.  Furthermore, the disability ratings currently assigned contemplate some industrial impairment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Substantive Appeal Withdrawals

The appeal of the denials of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, status post total knee arthroplasty, through April 10, 2005, and in excess of 30 percent thereafter, (excluding the period from April 11, 2005, to May 31, 2006, for which a temporary total rating due to convalescence was assigned), entitlement to an initial compensable evaluation for status post varicose vein removal, saphenous veins of the right leg, and entitlement to an evaluation in excess of 50 percent for actinic keratoses of the scalp, temples and arms were certified to the Board.  38 C.F.R. § 19.35.  In an August 2011 signed and written statement, the Veteran notified the Board that he desired to withdraw his appeal of these issues.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  By his August 2011 statement, the appellant's representative withdrew the appeal with respect to these claims; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issues.  Accordingly, the Board does not have jurisdiction to review the appeal with this issues and they are therefore dismissed.
ORDER

Entitlement to an initial evaluation of 20 percent, but no greater, is warranted for degenerative arthritis, cervical spine, status post surgical fusion C4-C5, C5-C6 through October 18, 2010, (excluding the period from November 6, 2006, to December 31, 2006, for which a temporary total rating due to convalescence was assigned), and an evaluation in excess of 40 percent since then is denied, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate 10 percent evaluation, but no greater, for radicular symptoms of the left upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a separate 10 percent evaluation, but no greater, for radicular symptoms of the right upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial evaluation greater than 10 percent for low back strain with arthritis is denied.

The appeal is dismissed with respect to the claim of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, status post total knee arthroplasty, through April 10, 2005, and in excess of 30 percent thereafter, (excluding the period from April 11, 2005, to May 31, 2006, for which a temporary total rating due to convalescence was assigned).

The appeal is dismissed with respect to the claim of entitlement to an initial compensable evaluation for status post varicose vein removal, saphenous veins of the right leg.

The appeal is dismissed with respect to the claim of entitlement to an evaluation in excess of 50 percent for actinic keratoses of the scalp, temples and arms.



REMAND

In an August 2011 statement the Veteran's representative requested that the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, right shoulder be remanded to obtain records related to surgery on this shoulder that was to have occurred in September 2011.  The representative has not indicated whether this evidence comprises VA records or private records.  Therefore, given the representative's request, the Board concludes that VA should attempt to obtain any VA records not currently associated with the file and aid the Veteran in retrieving any other evidence for which he requests assistance in obtaining.  38 C.F.R. § 3.159(c).

Lastly, the Board notes that in an April 2011 rating decision, the RO granted service connection for radicular symptoms of the upper and lower extremities, each with a 10 percent evaluation.  The Veteran disagreed with the assigned evaluations.  See May 2011 statement from Veteran.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any possible private treatment records that have not yet been associated with his claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.  Attempt to obtain any VA medical records he identifies and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

3.  Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to initial evaluations in excess of 10 percent for radicular symptoms of the right lower extremity, radicular symptoms of the left lower extremity, radicular symptoms of the right upper extremity and radicular symptoms of the left upper extremity, effective April 8, 2009.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.




	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


